Mr. Justice Dever delivered the opinion of the court. 3. Roads and bridges, § 11* — when public highway is established by prescription. Before a public highway is established by prescription, its public use must be shown to have been adverse, uninterrupted, exclusive, continuous and under claim of right. 4. Roads and bridges, § 23* — when evidence is sufficient to show user of highway to be adverse, uninterrupted, exclusive, continuous and under claim of right. Evidence held sufficient to show that the permissive use for Over fifteen years of a way over private land for the purpose of frequently hauling gravel from a gravel pit and for access to two farms at a point where a gate had been erected had been adverse, uninterrupted, exclusive, continuous and under a claim of right, even though the use of other portions of the way had not been continuous and the road had been shifted from point to point.